  8:13-cr-00330-RFR-MDN Doc # 90 Filed: 02/26/21 Page 1 of 2 - Page ID # 249




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                 8:13CR330

       v.
                                                                   ORDER
RANELLE D. PERRY,

                      Defendant.


       This matter is before the Court on defendant Ranelle D. Perry’s (“Perry”) pro se
Motion for Compassionate Release (Filing No. 89). Title 18, section 3582(c)(1)(A)(i)
authorizes federal prisoners to move the Court to “reduce [their] term of imprisonment”
for “extraordinary and compelling reasons.” But a prisoner can only file such a motion
after he “has fully exhausted all administrative rights to appeal a failure of the Bureau of
Prisons [(“BOP”)] to bring a motion on his behalf or the lapse of 30 days from the receipt
of such a request by the warden of his facility, whichever is earlier.” Id.; see also United
States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (denying a defendant’s motion under
§ 3582(c)(1)(A) because he did not give the BOP thirty days to respond to his request for
compassionate release).

       Perry’s motion specifically states that he has not submitted a request to his warden,
and the evidence shows he has not taken any steps to exhaust his administrative remedies
or otherwise comply with § 3582(c)(1)(A)(i). Perry’s failure to show she has complied
with § 3582(c)(1)(A)(i)’s statutory prerequisites to judicial review “presents a glaring
roadblock foreclosing compassionate release at this point.” Raia, 954 F.3d at 597 (finding
strict statutory compliance necessary, particularly given the “BOP’s statutory role.”).
Accordingly, Perry’s motion for compassionate release is denied without prejudice to
refiling when he can show he has met either statutory requirement.
8:13-cr-00330-RFR-MDN Doc # 90 Filed: 02/26/21 Page 2 of 2 - Page ID # 250




   IT IS SO ORDERED.

   Dated this 26th day of February 2021.

                                           BY THE COURT:



                                           Robert F. Rossiter, Jr.
                                           United States District Judge




                                       2
